DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Continuation Application Number 16/450,253, being filed on June 24, 2019, which is a Continuation Application Number 15/654,600, being filed on July 19, 2017.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed July 19, 2016, as Application No. 62/364,292.

Drawings
The drawings were received on October 20, 2020.  These drawings are approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,332,654.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations are included in the patented claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Own Admission of Prior Art (under Background header, Fig 1, herein referred to as AOAPA) in view of Montena (Pub Num 2015/0348678).  AOAPA teaches a known quad coaxial cable (Fig 1) that are commonly utilized due to their improved performance (Paragraph 2 of Applicant's Spec).  Specifically, with respect to claim 1, AOAPA discloses a coaxial cable (100, Fig 1) comprising an inner layer of braided shield (108) configured to encircle an inner conductive foil portion (106), an outer braided shield portion (112), and an outer conductive foil layer (110, Paragraph 4 of Applicant's Spec.).  With respect to claim 2, AOAPA discloses that the inner conductive foil layer (106) comprising an inner conductive foil layer that coaxial surrounds an insulator portion (104).  With respect to claim 3, AOAPA discloses that an insulator portion (104) is configured to surround an inner conductor portion (102).  With respect to claim 4, AOAPA discloses that an elongated center conductor (102) extending along a longitudinal axis.  With respect to claim 4, AOAPA discloses that the inner layer of braided shield (108) comprises an inner braided shield (108) that coaxially surrounds the inner layer conductive foil layer (106).  With respect to claim 8, AOAPA discloses that the coaxial cable (100) further comprises a jacket portion (114).  
	While AOAPA teaches an outer braided shield (112), AOAPA doesn’t necessarily disclose the outer braided shield surrounding the inner braided shield nor the outer conductive foil layer surrounding the outer braided shield (claims 1 & 6), nor the inner layer of braided shield configured to coaxially surround the inner conductive foil portion (claim 5), nor the outer conductive foil portion configured to coaxially surround the outer 
Montena teaches a quad coaxial cable (Figs 1-14) wherein all or suitable amounts of potentially interfering magnetic fields are eliminated and there is less disruption of data signals running through the inner conductor (Paragraph 50).  Specifically, with respect to claims 1 & 5-8, Montena teaches a cable (4) comprising an elongated center conductor (44) extending along a longitudinal axis (Fig 3), an insulator (46) coaxial surrounding the inner conductor (44), an inner conductive foil layer (48) coaxially surrounding the insulator (46), an inner layer of braided shield (first 50) coaxially surrounding the inner foil layer (48), an outer layer of braided shield (second 50) surrounding the inner braided shield (first 50, i.e. Montena teaches that the braid 50 may be bi-shield having overlapping layers of braids, Paragraph 49) and an outer conductive foil layer (50, i.e. Montena also teaches that the outer layer may be tri-shield wherein 50 may be a conductive screen, i.e. foil layer, Paragraph 49) coaxially surrounding the outer braided shield layer (108) and a jacket (52) coaxially surrounding the outer conductive foil layer (50, Paragraph 4 of Applicant's Spec). 
It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the quad coaxial cable of AOAPA to comprise the dual braided layers surrounding each other while placing a foil layer outside configuration as taught by Montena because Montena teaches that such a configuration provides a quad coaxial cable (Figs 1-14) wherein all or suitable amounts of potentially interfering magnetic fields are eliminated and there is less disruption of data signals running through the inner conductor (Paragraph 50) and since it has been held that In re Japikse, 86 USPQ 70

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 29, 2018